Citation Nr: 1807339	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for breathing problems, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

2.  Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.


REPRESENTATION

Appellant represented by:   Michele Vollmer, Esq



WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and S.M.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge at a May 2013 videoconference hearing, and a transcript of this hearing is of record. 

The claims of entitlement to service connection for breathing problems, sinusitis, and sleep apnea were previously before the Board.  In October 2013, these issues were remanded for additional development.  The Board denied the Veteran's claims of entitlement to service connection for breathing problems, sinusitis, and sleep apnea in a July 2016 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In June 2017, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision and remand the claim for readjudication in compliance with directives specified.  The Court granted the JMR and the claims of entitlement to service connection for breathing problems, sinusitis, and sleep apnea have now been returned to the Board.

As noted previously, during the May 2013 hearing, the Veteran appeared to raise arguments in support of an increased rating for embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes.  This matter has not yet been addressed by the RO and the Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

The Veteran submitted additional evidence including a private treatment report, medical articles, and lay statements.  As this matter is being remanded, the Agency of Original Jurisdiction (AOJ ) will have opportunity to consider the evidence submitted in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for breathing problems, chronic sinusitis, and obstructive sleep apnea.  

In the June 2017 JMR, the parties agreed that the Board failed to fully discuss whether the use of chemotherapy and the medications associated with chemotherapy, caused or aggravated his breathing problems, chronic sinusitis, and sleep apnea.  The parties further agreed that a remand was warranted to develop the Veteran's claim that his breathing problems, chronic sinusitis, and sleep apnea were caused by his chemotherapy treatments to include the medication prescribed to include obtaining a medical opinion to address these assertions. 

The Veteran submitted a private opinion dated in October 2017 from R.B., M.D., noting that the Veteran's service-connected left testicular cancer was treated with chemotherapy and radiotherapy which caused or aggravated obstructive sleep apnea that has been refractive to standard therapies.  To date there is no credible evidence of record reflecting that the Veteran underwent radiation therapy.  Additional VAMC records have also been received which only reflect chemotherapy, although R.B., M.D. also claimed that it is probable that the Veteran received outpatient radiation therapy.  However, this remains in conflict with the evidence of record, specifically an August 1980 VA treatment record noting that the Veteran was status post chemotherapy and in complete remission.  The Board notes that the Veteran previously submitted a private February 2015 opinion noting that he underwent chemotherapy and radiation therapy which resulted in breathing difficulties.  However, the examiner did not offer any rationale for his opinion.  

Despite the October 2017 VA examiner's belief that the Veteran may have undergone radiation, VA treatment records remain negative for objective evidence of radiation therapy.  Thus, it appears that the October 2017 private examiner's statement is in part based on an inaccurate premise that the Veteran underwent radiation therapy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).

To the extent that the prior 2015 examiner and October 2017 private examiner have stated that the Veteran's chemotherapy and radiation therapy have caused his obstructive sleep apnea, no rationale has been provided regarding the Veteran's chemotherapy.  To the extent the Veteran contends that his claimed disabilities are related to his chemotherapy, the Board finds that an opinion based on all available evidence of record is warranted.

The Board notes that the Veteran's representative claims there may be outstanding evidence.  See December 2017 statement.  Thus on remand, all outstanding available evidence should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records maintained by the Fitzsimons Army Hospital, also known as Fitzsimons Army Medical Center, and the Minneapolis VA Medical Center (VAMC) dated in February, March, and April 1978 as well as any present outstanding Minneapolis VAMC treatment records dated since February 2015.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and ask that he complete such in favor of any outstanding private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  Thereafter, the AOJ should refer the Veteran's claims folder for a VA medical opinion to address the etiology of his claimed breathing problems, to include claims for nasal septal deviation and nasal obstruction; chronic sinusitis; and obstructive sleep apnea. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed breathing problems, chronic sinusitis, and/or obstructive sleep apnea, had onset in service; OR were caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of service OR caused or aggravated by a service-connected disability, to include his service-connected embryonal cell carcinoma testis, status post orchiectomy and metastatic spread to retroperitoneal lymph nodes, and treatment therefore (to include chemotherapy). 

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

The examiner's attention is directed towards the prior opinions of record, to include the October 2017 private opinion.  The examiner must acknowledge or reconcile conflicting evidence of record regarding chemotherapy and radiation therapy.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




